Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 13-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Georgi et al. (U.S. 2015/0159478A1), in view kalantari et al. (WO 2014/194051).
Regarding claim 1, Georgi et al. disclose a system (10, fig. 2 and refer to paragraph 0015) for determining the relative locations (see fig. 3) of a plurality of well boreholes (see fig. 2 and refer to abstract), the system comprising: a processor (50 and 58, paragraph 0024: control unit 56 and interrogation unit 42 can be incorporated into a single device or system); a memory (48 and 60; refer to para 0019 and 0023: memory 60 receives information from unit 42) coupled to the processor (see fig. 2 and refer to 
and a fiber optic cable (40, fig. 2 and para 0016: the optical fiber sensor can be configured as a cable) located in a first well borehole (12) and coupled to the processor (50 and 58, see fig. 2, refer to paragraphs 0019 and 0024), wherein the fiber optic cable is adapted to sense acoustic signals from drilling operations for a second well borehole (14; refer to paragraphs 0027-0028 and 0030), and wherein the instructions comprise instructions for receiving data from the fiber optic cable corresponding to the acoustic signals, processing the data, and determining the location of the second well borehole (14) relative (see fig. 3) to the location of the first well borehole (refer to paragraphs 0033 and 0034).  
However, Georgi et al. fail to teach determining the shape of the second well borehole.
kalantari et al. disclose a system for determining the shape of a wellbore (1). The system uses a plurality of parallel optical cores (8) comprising optical fibers (refer to abstract). Light from a surface equipment is emitted into the optical fibers and the shape of the wellbore is determined based on the light reflection (refer to abstract and paragraphs 0013-0015). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Georgi et al. to include instructions for determining the shape of the second well borehole using optical fibers, as taught by kalantari et al., for optimizing the directional drilling operation of the second well and to ensure that downhole tools will be able to fit in the wellbore. 

Regarding claim 3, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 1 above; Georgi et al. further disclose the fiber optic cable is adapted to operate as a distributed sensor of acoustic signals (refer to paragraphs 0015 and 0020).  
Regarding claim 6, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 1 above; Georgi et al. further disclose a second fiber optic cable in a third well borehole (para 0054: acoustic sensing assemblies 40 can be disposed in multiple wellbores, the multiple wellbores will include a third well borehole) and coupled to the processor, wherein the second fiber optic cable is adapted to sense acoustic signals from drilling operations for the second well borehole, and wherein the instructions further comprise instructions for receiving data 77 US 6698085MOT469/4-009US/5 8000 from the second fiber optic cable corresponding to the acoustic signals, processing the data from both the fiber optic cable and the second fiber optic cable, triangulating the location of the second well borehole responsive to the acoustic signals, and determining the location of the second borehole relative to the location of the first well borehole and the third well borehole (paragraph 0054: Georgi et al. disclose that acoustic assemblies can be disposed in multiple boreholes, and the acoustic signals from the target well/second well borehole can be detected by the multiple sensing assemblies in the multiple boreholes which includes the third well borehole. In the case 
Regarding claim 7, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 1 above; Georgi et al. further disclose at least a portion of the fiber optic cable (40) is located in a casing (44) of the first well borehole (see fig. 2), the fiber optic cable (40) is adapted to operate as a distributed sensor of acoustic signals (refer to paragraphs 0015 and 0020), and wherein the instructions further comprise instructions for taking corrective action responsive to the determination of the location of the second borehole (refer to paragraph 0024: the direction of drilling is adjusted if needed).  
Regarding claim 8, Georgi et al. disclose a method of locating a relative position of a well borehole (refer to abstract), the method comprising: providing a computer system (42 and 56, paragraph 0024: control unit 56 and interrogation unit 42 can be incorporated into a single device or system) coupled to a fiber optic cable (40, fig. 2 and para 0016: the optical fiber sensor can be configured as a cable) located in casing (44) in a first well borehole (12), during drilling of a second well borehole (14), sensing, by the fiber optic cable (40), acoustic signals from the drilling of the second well borehole (refer to paragraphs 0027-0028 and 0030); 
providing data corresponding to the acoustic signals to the computer system (42 and 56; refer to paragraphs 0019, 0023 and 0024); and processing the data, by the 
However, Georgi et al. fail to teach determining the shape of the second well borehole.
kalantari et al. disclose a system for determining the shape of a wellbore (1). The system uses a plurality of parallel optical cores (8) comprising optical fibers (refer to abstract). Light from a surface equipment is emitted into the optical fibers and the shape of the wellbore is determined based on the light reflection (refer to abstract and paragraphs 0013-0015). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Georgi et al. to include instructions for determining the shape of the second well borehole using optical fibers, as taught by kalantari et al., for optimizing the directional drilling operation of the second well and to ensure that downhole tools will be able to fit in the wellbore. 
Regarding claim 9, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 8 above; Georgi et al. further disclose the computer system is at a location remote from the first well and the second well (interrogation unit 42 and control unit 56 are located at surface).  
Regarding claim13, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 8 above; Georgi et al. further disclose providing a second fiber optic cable in a third well borehole, wherein the second fiber optic cable is coupled to the computer system; providing second data responsive to acoustic signals from drilling operations for the second well borehole that are sensed by 
Regarding claim 14, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 8 above; Georgi et al. further disclose updating a well plan for the second well responsive to the determination of the location of the second well borehole (paragraph 0053: drilling of the second well may be adjusted based on position information. Drilling operational parameters can be adjusted based on the distance to maintain the target borehole at a selected minimum distance from the reference borehole. This adjustment implies updating the drilling trajectory or well plan for the second well).  
Regarding claim 15, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 14 above; Georgi et al. further disclose sending one or more signals to a control system (control unit 56) for a drilling rig (fig. 2 and paragraph 0023: drill rig associated with the drill string 52) to drill the second well in 
Regarding claim 16, Georgi et al. disclose a system (10, fig. 2 and refer to paragraph 0015) for determining information associated with a well (see fig. 2 and refer to abstract), the system comprising: a processor (50 and 58, paragraph 0024: control unit 56 and interrogation unit 42 can be incorporated into a single device or system); a memory (48 and 60; refer to para 0019 and 0023: memory 60 receives information from unit 42) coupled to the processor (see fig. 2 and refer to paragraph 0024), the memory comprising instructions executable by the processor (refer to paragraphs 0019 and 0023); 
and a fiber optic cable (40, fig. 2 and para 0016: the optical fiber sensor can be configured as a cable) located in a first well borehole (12) and coupled to the processor (50 and 58, see fig. 2, refer to paragraphs 0019 and 0024), wherein79 US 6698085MOT469/4-009US/5 8000the fiber optic cable is adapted to sense acoustic signals (14; refer to paragraphs 0027-0028 and 0030), and wherein the instructions comprise instructions for receiving signals from the fiber optic cable responsive to acoustic signals received by the fiber optic cable during drilling of a second well borehole (refer to paragraphs 0019 and 0030: detector 48 receives from optic fiber 40 which is responsive to acoustic signal from drilling the second wellbore), processing the signals received from the fiber optic cable, determining one or more of the following: the location of the second well borehole (see fig. 3 and refer to para 0015 and 0034), the shape of the second well borehole, the relative location of the second 
However, Georgi et al. fail to teach determining the shape of the second well borehole.
kalantari et al. disclose a system for determining the shape of a wellbore (1). The system uses a plurality of parallel optical cores (8) comprising optical fibers (refer to abstract). Light from a surface equipment is emitted into the optical fibers and the shape of the wellbore is determined based on the light reflection (refer to abstract and paragraphs 0013-0015). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Georgi et al. to include instructions for determining the shape of the second well borehole using optical fibers, as taught by kalantari et al., for optimizing the directional drilling operation of the second well and to ensure that downhole tools will be able to fit in the wellbore. 
Regarding claim 17, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 16 above; Georgi et al. further disclose the fiber optic cable is adapted to operate as a distributed sensor of acoustic signals (refer to paragraphs 0015 and 0020).  
Regarding claim 18, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 16 above; Georgi et al. further disclose wherein at least a portion of the fiber optic cable (40) is located in a casing (44) of the first well borehole (12, see fig. 2 and refer to paragraph 0018).   

Regarding claim 21, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 20 above; Georgi et al. further disclose instructions for sending one or more signals to a control system (control unit 56) for a drilling rig (fig. 2 and paragraph 0023: drill rig associated with the drill string 52) to drill the second well (14) in accordance with the updated well plan (paragraph 0024: unit 56 receives information from interrogation unit 42 regarding the position of drill bit 54 to adjust the direction/well plan).
Regarding claim 22, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 1 above; Georgi et al. further disclose wherein the instructions further comprise instructions for storing audio files corresponding to the acoustic signals received from the fiber optic cable (memory 60 will store any data such as the audio files corresponding the acoustic signals from the fiber optic cable, refer to paragraphs 0023 and 0057).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Georgi et al. (U.S. 2015/0159478A1), in view of kalantari et al. (WO 2014/194051) as applied to claim 1 above, and further in view of Samuel et al. (U.S. 2016/0312598A1).
Regarding claim 4, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Georgi et al. and kalantari et al. fail to teach determining a porosity of a geological formation adjacent to the second well borehole and a permeability of the geological formation.
Samuel et al. teach determining a porosity of a geological formation in a borehole and a permeability of the geological formation (refer to para 0026). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Georgi et al. and kalantari et al. to include determining a porosity of a geological formation adjacent to the second well borehole and a permeability of the geological formation, as taught by Samuel et al. for the purpose of evaluating the formation for hydrocarbon concentration. 
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Georgi et al. (U.S. 2015/0159478A1), in view kalantari et al. (WO 2014/194051) as s 1, 8, and 16 above, and further in view of C.K. Daniels et al. (U.S. 3458853).
Regarding claims 5, 12, and 19, the combination of Georgi et al. and kalantari et al. teach all the features of this claim as applied to claims 1, 8, and 16 above; however, the combination of Georgi et al. and kalantari et al. fail to teach wherein the location of the second well borehole relative to the first well borehole determined by the computer system has a resolution of less than one foot.  
C.K. Daniels et al. disclose a method and apparatus for guiding equipment such as a drill string (refer to abstract). Drill string (22, fig. 5) is lowered to a vertical distance above wellhead (30), which distance may be 15 to 20 feet above vessel (32). If a minimum distance is maintained at if display apparatus (38) has a resolution within one foot, drill string 22 can be slowly dropped into the wellhead (30, refer to col. 4 lines 54-67). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of the combination of Georgi et al., kalantari et al., and C.K. Daniels et al. before him or her, to use a computer system having a resolution of less than one foot to determine the location of the second well borehole relative to the first well borehole, for increasing the accuracy of the measurement when determining the location of the second wellbore. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Georgi et al. (U.S. 2015/0159478A1), in view of kalantari et al. (WO 2014/194051) as applied to claim 8 above, and further in view of Clark et al. (U.S. 2010/0271232A1).

Clark et al. disclose a method for drilling a new well in a filed having a plurality of existing wells using magnetic ranging while drilling (refer to abstract). The relative position of the new well to the existing well(s) may be estimated based on measured magnetic field. A driller monitors the data for compliance with a threshold (refer to para 0101). An alarm may be triggered if an apparent distance between the new well and existing wells approaches less than a threshold distance (refer to paragraphs 0008, 0101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Georgi et al. and kalantari et al. to have the computer system adapted to monitor the data for compliance with a threshold, wherein the computer system is adapted to determine if the threshold has been exceeded and to generate an alert email, text message, display, audio alarm, as taught by Clark et al. in order to notify the driller that the well being drilled is close to another well. 
Response to Arguments
Applicant's arguments filed on 06/22/2021 have been fully considered but they are not persuasive. 
Regarding claims 1, 8, and 16, applicant argues that Kalantari et al. fail to teach determining the shape of the second well borehole. Particularly, applicant states that the fiber optic cable is located in a first well borehole but used to determine the location and shape of a second well borehole. 
Examiner respectfully disagree and would like to point out that applicants argument appears to be broader than what is being claim. For example, claim 1 does not tie the determining the shape to the data from the fiber optic cable. Nevertheless, kalantari et al. disclose a system for determining the shape of a wellbore using data acquired from optical fiber cable. Therefore, it is known in the art to determine the shape of a wellbore using optical fiber cables. 
	Regarding claim 14, applicant argues that Georgi et al. fails to teach updating a well plan for the second well borehole responsive to the determination of the location of the second well borehole. 
Examiner respectfully disagree. Georgi et al. further disclose updating a well plan (every well is drilled based on a well plan as engineers have to design the well before drilling) for the second well responsive to the determination of the location of the second well borehole (paragraph 0053: drilling of the second well may be adjusted based on position information. Drilling operational parameters can be adjusted based on the distance to maintain the target borehole at a selected minimum distance from the .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Giovanna Wright/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/Y.A/
09/24/2021